No. 04-02-00392-CV
In re Anthony Jerome FORD
Original Mandamus Proceeding
Arising from the 175th District Court, Bexar County, Texas 
Trial Court No. 1993-CR-2624-C-W1
Honorable Mary Roman, Judge Presiding

PER CURIAM
Sitting:	Alma L. López, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
 
Delivered and Filed:	June 19, 2002
PETITION FOR WRIT OF MANDAMUS DENIED
	On June 4, 2002, relator filed a motion for leave to file a writ of mandamus and a petition for
writ of mandamus.  The Texas Rules of Appellate Procedure no longer require a relator to ask for
leave to file a petition for writ of mandamus; therefore, relator's motion for leave is DENIED as
moot.   This court has determined that relator is not entitled to the relief sought in his petition for writ
of mandamus.  Therefore, the petition is DENIED.  Tex. R. App. P. 52.8(a).
							PER CURIAM
DO NOT PUBLISH